Title: To Alexander Hamilton from Peter Faulkner, 25 February 1800
From: Faulkner, Peter
To: Hamilton, Alexander


          
            To Major Genl. Hamilton.
            Sir,
            Union Camp Feby 25th. 1800.
          
          I take the Liberty of inclosing to you, certain recommendations, and certificates of my conduct during the revolutionary war, which together with others, which have come to your knowlege, will I presume induce you to think, that I ought not to be inferior in rank to any in the Regiments As to my private character, I am bold to say, I am not afraid to submit it to a strict investigation—
          However, in this matter of rank, I have no doubt, equal justice will be done, therefore submit it, with cheerfulness—I am Sir with much respect your Ob hb servt
          
            Peter Faulkner
            Captn. 11th. Re. Iny
          
        